Exhibit 10.3
STARBUCKS CORPORATION
1991 COMPANY-WIDE
STOCK OPTION PLAN
As Amended and Restated through March 18, 2009
     1. Purpose.
          The purpose of this Plan is to encourage ownership of the common stock
of Starbucks Corporation (“the Company”) by all Partners of the Company and its
Subsidiaries. This Plan is intended to provide an incentive for Partners to
exert their maximum efforts to achieve the successful operation of the Company
and is intended to assist the Company in attracting and retaining talented
personnel by providing an opportunity to benefit from the increased value of the
Company, to which such Partners and new personnel have contributed. The Plan is
expected to benefit the shareholders of the Company by linking the interests of
the Company’s Partners with those of its shareholders. The benefits of this Plan
are not a substitute for compensation otherwise payable to Partners pursuant to
the terms of their employment.
     2. Definitions.
          For purposes of the Plan:
          “Agreement” means the written document issued by the Company to an
Optionee evidencing the grant of Options and setting forth the terms and
conditions of such grant.
          “Base Wages,” with respect to an Eligible Partner, means all gross
actual base pay (including any applicable shift differentials), whether paid or
deferred, but not including overtime, bonuses and commissions, and shall be
calculated before deductions for amounts contributed to Company benefits and/or
long-term savings plans. “Base Wages” does not include deferred income at
payout, any awards payable under any long-term incentive plan to be adopted by
the Company, imputed income for life insurance, relocation reimbursement or
similar programs. With respect to the entire Company, “Base Wages” means the
total amount of Base Wages for all Eligible Partners at a particular time under
the Plan.
          “Board” means the Board of Directors of the Company.
          “Change in Capitalization” means any increase or reduction in the
number of Shares, or any change (including, but not limited to, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or

 



--------------------------------------------------------------------------------



 



debentures, stock dividend, stock split or reverse stock split, cash dividend,
property dividend, combination or exchange of shares, repurchase of shares,
change in corporate structure or otherwise.
          “Change in Control” has the meaning set forth in Section 5.9 hereof.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Committee” means a committee, as described in Section 3.1, that may
be appointed by the Board from time to time to administer the Plan and to
perform the functions set forth herein.
          “Company” means Starbucks Corporation.
          “Director” means a member of the Board.
          “Disability” means:
               (a) in the case of an Optionee whose employment with the Company
or a Subsidiary is subject to the terms of an employment agreement between such
Optionee and the Company or Subsidiary, which employment agreement includes a
definition of “Disability,” the term “Disability” as used in this Plan or any
Agreement shall have the meaning set forth in such employment agreement during
the period that such employment agreement remains in effect; and
               (b) in all other cases, the term “Disability” as used in this
Plan or any Agreement shall have the same meaning as set forth under the
Company’s long- term disability plan as may be amended from time to time and in
the event the Company does not maintain such a plan, a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
renders the Optionee incapable of continuing his or her usual and customary
employment with the Company or Subsidiary, as the case may be.
          “Eligible Partner” means any regular, full-time or part-time Partner
who (i) was a Partner as of April 1 in the fiscal year of the Company prior to
the date of the Option grant, (ii) is a Partner on the date of the Option grant,
and (iii) who has been paid for at least 500 hours (which equates to
approximately twenty hours per week on average) between April 1 and the last day
of the prior fiscal year or between the first day of the prior fiscal year and
March 31 of the fiscal year prior to the date of the Option grant. Officers and
members of the Boards of Directors of the Company or its Subsidiaries shall not
be eligible to participate in this Plan. In addition, none of the following
individuals shall be an Eligible Partner:

  (1)   A Partner covered by a collective bargaining agreement, unless the
collective bargaining agreement applicable to the Partner specifically provides
for participation in this Plan;

2



--------------------------------------------------------------------------------



 



  (2)   A leased employee;     (3)   A temporary Partner as defined by the
Company’s human resources policy; or     (4)   Individuals who are not
designated as “employees” in the Company’s or applicable Subsidiary’s employment
records. For example, individuals engaged to perform services in a relationship
which the Company or Subsidiary characterizes as that of an “independent
contractor” with respect to the Company or Subsidiary shall not be Eligible
Partners. Individuals described in this paragraph shall not be Eligible Partners
for the period they are not characterized as employees in the Company or
applicable Subsidiary’s employment records, even if a determination is made by
the Internal Revenue Service, the United States Department of Labor, another
governmental agency, a court or other tribunal that the individual is an
“employee” of the Company or Subsidiary during that period, for purposes of
pertinent sections of the Code or for any other purpose. An individual who has
not been designated an Eligible Partner on account of this paragraph may, in the
sole discretion of the Committee, be designated an Eligible Partner effective as
of the date as of which the Company or applicable Subsidiary characterizes the
individual as an “employee” in their employment records.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Fair Market Value” on any date means the closing sale price of a
Share on the principal national securities exchange or stock market on which
such Shares are listed or admitted to trading. If there are no quoted prices
with respect to Shares for such date, the Fair Market Value shall be the closing
sale price per Share on the immediately previous business day on which such
quotations are available and, if the Shares are no longer publicly-traded, the
Fair Market Value shall be the value established by the Board in good faith.
          “Officer” means a Partner serving in a position of vice president or
higher of the Company or its Subsidiaries.
          “Option” means an option to purchase a Share under the Plan; no Option
granted under the Plan shall be an incentive stock option within the meaning of
Section 422 of the Code.
          “Optionee” means a person to whom an Option has been granted under the
Plan.

3



--------------------------------------------------------------------------------



 



          “Partner” means any individual serving as an employee of the Company
or any of its Subsidiaries.
          “Person” means a natural person, company, government or political
subdivision, agency or instrumentality of a government.
          “Plan” means the Starbucks Corporation 1991 Company-Wide Stock Option
Plan, including any country-specific rules approved and adopted by the Board or
the Committee, as such plan and country-specific rules may be amended and
restated from time to time.
          “Retirement” means the attainment of age 55 and ten (10) years of
credited service with the Company, as determined by the Board or Committee in
its sole discretion.
          “Shares” means the shares of common stock, $.001 par value per share,
of the Company.
          “Subsidiary” means any corporation or other Person, of which a
majority of its voting equity securities or equity interest is owned directly or
indirectly by the Company.
     3. Administration.
          3.1. The Plan shall be administered by the Board, provided however
that the Board may appoint a Committee to administer the Plan, consisting of not
less than three members of the Board.
          3.2. Authority; Powers. Subject to the express terms and conditions
set forth herein, the Board (or the Committee, if so appointed) shall have the
power from time to time to:
               (a) determine those Eligible Partners to whom Options shall be
granted under the Plan, the number of Options to be granted and the terms and
conditions of such Option grants, including the exercise price per Option;
               (b) construe and interpret the Plan and the Options granted
hereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable so that the Plan complies with applicable law, and otherwise to make
the Plan fully effective. All decisions and determinations by the Board or the
Committee in the exercise of this power shall be final, binding and conclusive
upon the Company, its Subsidiaries, the Optionees, and all other persons having
any interest herein;

4



--------------------------------------------------------------------------------



 



               (c) exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan;
               (d) generally exercise such powers and to perform such acts as
are deemed necessary or advisable to promote the best interests of the Company
with respect to the Plan; and
               (e) delegate to an administrator or administrators those clerical
and administrative functions which can be legally delegated to such
administrator or administrators.
     4. Stock Subject to the Plan and Maximum Grants.
          4.1. Number. The number of Shares reserved for issuance pursuant to
the exercise of Options granted under the Plan is 32,000,000. The maximum number
of Options that an Eligible Partner may receive in any fiscal year may not
exceed Options to purchase the number of Shares having an aggregate Fair Market
Value on the date of grant equal to fourteen percent (14%) of such Eligible
Partner’s Base Wages for the previous fiscal year of the Company. No Eligible
Partner shall be granted Options under this Plan that would result in such
Eligible Partner receiving more than five percent (5%) of the maximum number of
Shares available for issuance hereunder. Upon a Change in Capitalization, the
number of Shares referred to in the first sentence of this Section 4.1 shall be
adjusted pursuant to Section 7.
          4.2. Reduction of Number. Upon the granting of Options, the number of
Shares available under Section 4.1 for the granting of further Options shall be
reduced by the number of Shares for which such Options may be exercised.
          4.3. Expired Options. Whenever any outstanding Option is canceled or
is otherwise terminated for any reason without having been exercised, the Share
allocable to the expired, canceled or otherwise terminated Option shall continue
to be reserved for issuance under the Plan and may be the subject of new Options
granted hereunder.
     5. Terms and Conditions of Options.
          5.1. Agreement and Date of Grant. The terms and conditions of the
grant of Options to an Eligible Partner shall be set forth in an Agreement. The
Board or the Committee shall determine, in its sole discretion, the date during
the quarter following the end of the Company’s fiscal year upon which Options
are granted.
          5.2. Exercise Price. The exercise price for each Option shall be 100%
of the Fair Market Value of a Share on the date the Option is granted.
          5.3. Vesting. Subject to Section 5.9, and unless otherwise approved by
action of the Board or the Committee, each grant of Options shall vest and
become exercisable in annual twenty-five percent (25%) installments commencing
on the first

5



--------------------------------------------------------------------------------



 



anniversary of the date of grant. To the extent not exercised, installments
shall accumulate and be exercisable, in whole or in part, at any time after
becoming exercisable, but not later than the date the Options expire. Options
shall cease vesting as of the date of the Optionee’s Disability or other
voluntary or involuntary termination of employment with the Company or any
Subsidiary; provided, however, that all Options shall vest in full as of the
date of the Optionee’s termination of employment due to Retirement or death.
          5.4. Term. Each Option granted hereunder shall have a term of ten
(10) years, unless otherwise provided in the applicable Agreement. The Committee
may extend any Option term after the date of grant, provided that the term shall
not exceed ten (10) years. Notwithstanding the aforementioned, a longer term may
be established in the grant or extended by amendment as may be required or
advisable under foreign laws or regulations.
          5.5. Modification. No modification of an Option shall adversely alter
or impair any rights or obligations under the Option without the Optionee’s
consent.
          5.6 Non-Transferability. An Option granted hereunder shall not be
transferable by the Optionee except by will or the laws of descent and
distribution or pursuant to a domestic relations order (within the meaning of
Rule 16a-12 promulgated under the Exchange Act). An Option may be exercised
during the lifetime of such Optionee only by the Optionee or his or her guardian
or legal representative. The terms of such Option shall be final, binding and
conclusive upon the beneficiaries, executors, administrators, heirs and
successors of the Optionee.
          5.7 Method of Exercise. An Optionee desiring to exercise options
granted and exercisable hereunder shall notify the Company or, if required by
the Company, the brokerage firm designated by the Company to facilitate
exercises and sales under this Plan, specifying the number of Options to be
exercised. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. The notification
to the Company or the designated brokerage firm shall be accompanied by
(i) payment of the aggregate exercise price of the Options in cash or by tender
of previously-owned Shares having an aggregate Fair Market Value of at least the
aggregate exercise price, or (ii) a request that the Company or the designated
brokerage firm conduct a cashless exercise of the Options. Payment of the
aggregate exercise price by means of tendering previously-owned Shares of the
Company’s common stock shall not be permitted when the same may, in the
reasonable opinion of the Company, cause the Company to record a loss or expense
as a result thereof.
          5.8 Rights of Optionees. No Optionee shall be deemed for any purpose
to be the owner of any Shares subject to any Options unless and until (i) the
Options shall have been exercised pursuant to the terms thereof, and (ii) the
Company shall have issued and delivered Shares to or for the account of the
Optionee. Thereupon, the Optionee shall have full voting, dividend and other
ownership rights with respect to

6



--------------------------------------------------------------------------------



 



such Shares. Nothing in this Plan should be construed to provide any Partner
with any right to receive an Option under this Plan, irrespective of whether the
Partner may or may not be an Eligible Partner.
          5.9 Effect of Change in Control. In the event of a Change in Control,
all Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable and shall remain exercisable in accordance
with Section 6.2. A “Change in Control” means the occurrence during the term of
the Plan of:
               (a) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any Person (as the
term Person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent
(25%) or more of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred, Shares or Voting Securities which are
acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.
               A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by the
Company or any Subsidiary, (ii) the Company or its Subsidiaries, or (iii) any
Person in connection with a “Non-Control Transaction” (as hereinafter defined);
               (b) Cessation for any reason of the individuals who are members
of the Board as of August 28, 2000 (the “Incumbent Board”) to constitute at
least two-thirds of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s common shareholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Plan, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or
               (c) The consummation of:
     (i) A merger, consolidation or reorganization with or into the Company or
in which securities of the Company are issued, unless such merger, consolidation
or reorganization is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a merger, consolidation or reorganization with or into the Company or
in which securities of the Company are issued where:

7



--------------------------------------------------------------------------------



 



     (A) the shareholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
     (B) the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or a corporation directly or indirectly
beneficially owning a majority of the Voting Securities of the Surviving
Corporation, and
     (C) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company or any Subsidiary, or (iv) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of twenty-five
percent (25%) or more of the then outstanding Voting Securities or Shares, has
Beneficial Ownership of twenty-five percent (25%) or more of the combined voting
power of the Surviving Corporation’s then outstanding voting securities or its
common stock.
(ii) A complete liquidation or dissolution of the Company; or
     (iii) The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a Subsidiary).
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by

8



--------------------------------------------------------------------------------



 



reducing the number of Shares or Voting Securities then outstanding, increases
the proportional number of shares Beneficially Owned by the Subject Persons,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Shares or Voting Securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional Shares or Voting Securities which
increases the percentage of the then outstanding Shares or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.
          Section 5.9 set forth above applies to any Option granted or Change in
Control occurring after June 4, 1998; provided, however, that in the event that
the adoption of Section 5.9 as set forth above is considered to be an alteration
of equity interests in contemplation of a pooling of interests transaction, the
adoption of Section 5.9 shall be automatically rescinded. Upon the rescission of
the adoption of Section 5.9 set forth above, the effect of a merger,
consolidation, tender offer or takeover bid shall be governed by the terms of
Section 2.6 of the Plan in effect prior to June 4, 1998.
          5.10 One-Time Option Exchange Offer. Notwithstanding any other
provision of the Plan to the contrary, upon approval of the Company’s
shareholders, the Committee may provide for, and the Company may implement, a
one-time-only option exchange offer, pursuant to which certain outstanding
Options could, at the election of the person holding such Option, be tendered to
the Company for cancellation in exchange for the issuance of a lesser amount of
Options with a lower exercise price, provided that such one-time-only option
exchange offer is commenced within six months of the date of such shareholder
approval.
     6. Effect of a Termination of Employment.
          6.1. Board or Committee Discretion. The Agreement evidencing the grant
of each Option may set forth the terms and conditions applicable to such Option
upon a termination or change in the status of the employment of the Optionee by
the Company, or a Subsidiary (including a termination or change by reason of the
sale of a Subsidiary), which shall be as the Board or Committee may, in its
discretion, determine at the time the Option is granted or thereafter.
          6.2. Default Provisions. Unless otherwise provided in the applicable
Agreement pursuant to the Board or Committee’s authority as set forth in
Section 6.1, any Option granted pursuant to this Plan shall expire at the
earliest of the following:
          (i) the date specified in the Option;
          (ii) ninety (90) days after the date of voluntary or involuntary
termination of Optionee’s employment other than a termination as described in
(iii), (iv) or (v) below;

9



--------------------------------------------------------------------------------



 



          (iii) on the date of the discharge of the Optionee for misconduct that
is willfully or wantonly harmful to the Company;
          (iv) twelve (12) months after the date of the Optionee’s death or
termination due to Disability; or
          (v) thirty six (36) months after the date of termination of the
Optionee’s employment due to Retirement.
     7. Adjustment Upon Changes in Capitalization.
          7.1. Adjustment. In the event of a Change in Capitalization, the Board
or the Committee, as appropriate, shall conclusively determine the appropriate
adjustments, if any, to (i) the number of Shares reserved for issuance pursuant
to the exercise of Options under the Plan, (ii) the maximum number of Shares
with respect to which Options may be granted to any Eligible Partner during the
term of the Plan, and (iii) the number of Shares which are subject to
outstanding Options granted under the Plan and the exercise price therefor (if
applicable).
          7.2. No Fractional Shares. If any adjustment under Section 7.1 hereof
results in an obligation of the Company to issue a fractional Share, the number
of Shares to be issued shall be rounded to the nearest whole number. Under no
circumstances shall the Company be obligated to issue and fractional Shares
pursuant to the exercise of Options under this Plan.
     8. Termination and Amendment of the Plan.
          The Plan shall terminate on August 28, 2010 and no Option may be
granted thereafter. Subject to Section 5.5, the Board or the Committee may
terminate the Plan prior to the day set forth above and the Board or the
Committee, may at any time and from time to time amend, modify or suspend the
Plan and all administrative rules, regulations and practices; provided, however,
that:
               (a) no such amendment, modification, suspension or termination
shall impair or adversely alter any Options theretofore granted under the Plan,
except with the consent of the Optionee, nor shall any amendment, modification,
suspension or termination deprive any Optionee of any Shares that he or she may
have acquired through or as a result of the Plan; and
               (b) to the extent necessary under applicable law, no amendment
shall be effective unless approved by the shareholders of the Company in
accordance with applicable law.

10



--------------------------------------------------------------------------------



 



     9. Non-Exclusivity of the Plan.
          The adoption of the Plan by the Board shall not be construed as
amending, modifying or rescinding any previously approved incentive arrangement
or as creating any limitations on the power of the Board to adopt such other
incentive arrangements as it may deem desirable, including, without limitation,
the granting of stock options otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.
     10. Limitation of Liability.
          As illustrative of the limitations of liability of the Company, but
not intended to be exhaustive thereof, nothing in the Plan shall be construed
to:
               (a) give any person any right to be granted an Option other than
at the sole discretion of the Board or the Committee;
               (b) give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan and any applicable Agreement;
               (c) limit in any way the right of the Company or any Subsidiary
to terminate the employment of any person at any time; or
               (d) be evidence of any agreement or understanding, expressed or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.
     11. Regulations and Other Approvals; Governing Law.
          11.1. State Law. Except as to matters of federal law, the Plan and the
rights of all persons claiming hereunder shall be construed and determined in
accordance with the laws of the State of Washington without giving effect to
conflicts of laws principles thereof.
          11.2. Applicable Laws and Regulations. The obligation of the Company
to issue Shares upon the exercise of Options granted under the Plan shall be
subject to all applicable laws, rules and regulations, including all applicable
federal and state securities laws, and the obtaining of all such approvals by
governmental agencies as may be deemed necessary or appropriate by the Board or
the Committee.
          11.3. Compliance. The Board or the Committee may make such changes to
the Plan as may be necessary or appropriate to comply with the rules and
regulations of any government authority.

11



--------------------------------------------------------------------------------



 



     12. Foreign Eligible Partners.
          Without amending the Plan, the Board or the Committee may grant
Options to Eligible Partners who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or advisable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Board or the
Committee may make such modifications, amendments, procedures, subplans, and the
like as may be necessary or advisable to comply with the provisions of the laws
in other countries in which the Company or its Subsidiaries operate or have
employees.
     13. Miscellaneous.
          13.1. Multiple Option Grants. The terms of each Option grant may
differ from other Options granted under the Plan at another time. The Committee
may also make more than one grant of Options to a given Eligible Partner during
the term of the Plan.
          13.2. Withholding of Taxes. At such time as an Optionee recognizes
taxable income in connection with the receipt of Shares or receives cash in
connection with the sale of Shares acquired pursuant to the exercise of Options
under the Plan (a “Taxable Event”), the Optionee shall pay to the Company an
amount equal to the federal, state and local (including applicable local
country) taxes required to be withheld by the Company in connection with the
Taxable Event (the “Withholding Taxes”) prior to the issuance of such Shares or
the payment of such cash. The Company shall have the right to deduct from any
payment of cash to an Optionee an amount equal to the Withholding Taxes in
satisfaction of the obligation to pay Withholding Taxes. In satisfaction of the
obligation to pay Withholding Taxes to the Company, the Optionee may elect to
have a portion of the Shares then issuable to him or her having an aggregate
Fair Market Value on the date of exercise equal to or greater than the
Withholding Taxes withheld by the Company. If Shares are to be withheld to pay
required Withholding Taxes, the Optionee, his or her personal representative or
permitted transferee must deliver an attestation that he or she has held a
number of Shares equal to the number to be withheld to pay such Withholding
Taxes for at least six (6) months.
1991 Company-Wide Stock Option Plan (3-18-09)

12